JPMorgan Chase Bank, N.A. v Schott (2014 NY Slip Op 07984)





JPMorgan Chase Bank, N.A. v Schott


2014 NY Slip Op 07984


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
THOMAS A. DICKERSON
BETSY BARROS, JJ.


2013-00592
 (Index No. 8128/10)

[*1]JPMorgan Chase Bank, National Association, respondent,
vVicki Schott, also known as Vicki A. Mosello, also known as Vicki A. Schott, appellant, et al., defendant.


Jeffrey I. Klein, White Plains, N.Y., for appellant.
Parker Ibrahim & Berg LLC, New York, N.Y. (Anthony W. Vaughn, Jr., and Kashif I. Chand of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Vicki Schott, also known as Vicki A. Mosello, also known as Vicki A. Schott, appeals from a judgment of foreclosure and sale of the Supreme Court, Westchester County (Lefkowitz, J.), dated September 5, 2012, which upon an order of the same court dated August 1, 2012, granting the plaintiff's motion for summary judgment on the complaint, directed the sale of the subject premises.
ORDERED that the appeal is dismissed, with costs.
As a general rule, we do not consider an issue on a subsequent appeal which was raised or could have been raised in an earlier appeal which was dismissed for lack of prosecution, although this Court has the inherent jurisdiction to do so (see Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750; Bray v Cox, 38 NY2d 350). The defendant Vicki Schott, also known as Vicki A. Mosello, also known as Vicki A. Schott, appealed from an order dated August 1, 2012, which granted a motion by the plaintiff for summary judgment on the complaint in this mortgage foreclosure action. However, that appeal was dismissed by decision and order on motion of this Court dated May 3, 2013, for failure to timely perfect. We decline to exercise our discretion to determine the merits of the instant appeal, which raises the same issues that could have been raised on the appeal from the order granting the plaintiff's motion for summary judgment (see Madison Realty Capital, L.P. v Broken Angel, LLC, 107 AD3d 766, 767; see also Bray v Cox, 38 NY2d at 353-356).
RIVERA, J.P., SKELOS, DICKERSON and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court